Order entered November 29, 2016




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-15-00996-CR
                                        No. 05-15-01000-CR

                                 GREGORY ACHILIKE, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                           On Appeal from the 204th Judicial District Court
                                        Dallas County, Texas
                          Trial Court Cause Nos. F14-60832-Q, F14-60833-Q

                                             ORDER
         The Court GRANTS the State’s November 24, 2016 motion for an extension of time to

file the State’s brief.

         We ORDER the Clerk of the Court to file the State’s brief tendered as of the date of this

order.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE